                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

SASHA MCGARITY,

       Plaintiff,                                              Civil Action No. 19-CV-11316

vs.                                                            HON. BERNARD A. FRIEDMAN

BIRMINGHAM PUBLIC SCHOOLS,

      Defendant.
_______________________________/

ORDER ACCEPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

               This matter is presently before the Court on plaintiff’s motion for default judgment

[docket entry 21]. Magistrate Judge Mona K. Majzoub has issued a report and recommendation

(“R&R”) in which she recommends that this motion be denied. Plaintiff has filed timely objections

to the R&R.

               The magistrate judge correctly notes that plaintiff’s “motion for default final

judgment” must be denied because plaintiff did not first obtain a clerk’s default. By the time

plaintiff sought a clerk’s default in July 2019, defendant had already answered the complaint and

therefore the clerk properly denied the requested clerk’s default. Plaintiff is correct that defendant’s

answer was filed one day late (twenty-two days after defendant was served with process), but this

does not change the fact that plaintiff must first obtain a clerk’s entry of default under Fed. R. Civ.

P. 55(a) before seeking a default judgment under Fed. R. Civ. P. 55(b). Nor has plaintiff shown how

she was prejudiced by the answer being filed one day late. Accordingly,
       IT IS ORDERED that Magistrate Judge Majzoub’s R&R is hereby accepted and adopted as

the findings and conclusions of the Court.



               IT IS FURTHER ORDERED that plaintiff’s motion for default judgment is denied.




                                     s/Bernard A. Friedman
Dated: November 14, 2019             BERNARD A. FRIEDMAN
       Detroit, Michigan             SENIOR UNITED STATES DISTRICT JUDGE




                                             2
